        Case 2:19-cr-00309-APG-BNW Document 40 Filed 08/27/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6
 7   Attorney for Alexander Alvarez

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00309-APG-BNW
11                  Plaintiff,                           STIPULATION TO CONTINUE
12                                                       SENTENCING HEARING
            v.
                                                         (Third Request)
13   ALEXANDER ALVAREZ,
14                  Defendant.
15
16          IT    IS    HEREBY        STIPULATED        AND      AGREED,       by   and       between
17   Nicholas A. Trutanich, United States Attorney, and Kevin D. Schiff , Assistant United
18   States Attorney, counsel for the United States of America, and Rene L. Valladares,
19   Federal Public Defender, and Nisha Brooks-Whittington, Assistant Federal Public
20   Defender, counsel for Alexander Alvarez, that the Sentencing Hearing currently scheduled on
21   September 2, 2020 at 11:30 a.m., be vacated and continued to a date and time convenient to the
22   Court, but no earlier than thirty (30) days.
23          The Stipulation is entered into for the following reasons:
24          1.      The parties need additional time to prepare for the sentencing hearing.
25          2.      The defendant is incarcerated and does not object to the continuance.
26          3.      The parties agree to the continuance.
       Case 2:19-cr-00309-APG-BNW Document 40 Filed 08/27/20 Page 2 of 3




 1        This is the third stipulation to continue filed herein.
 2        DATED this 27th day of August 2020.
 3   RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
     Federal Public Defender                         United States Attorney
 4
 5      /s/ Nisha Brooks-Whittington                    /s/ Kevin D. Schiff
     By_____________________________                 By_____________________________
 6
     NISHA BROOKS-WHITTINGTON                        KEVIN D. SCHIFF
 7   Assistant Federal Public Defender               Assistant United States Attorney

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
        Case 2:19-cr-00309-APG-BNW Document 40 Filed 08/27/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:19-cr-00309-APG-BNW
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     ALEXANDER ALVAREZ,
 7
                   Defendant.
 8
 9
10          IT IS ORDERED that the sentencing hearing currently scheduled for Wednesday,
11   September 2, 2020 at 11:30 a.m., be vacated and continued to October 2, 2020 at the hour of
12   1:30 p.m. in LV courtroom 6C.
13
            DATED this 27th
                       ____ day of August 2020.
14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
